DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-6 are directed to a natural product (i.e., a law of nature/a natural phenomenon).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e., as drafted, the claims read upon a product of nature (i.e., a law of nature/a natural phenomenon) for the following reasons:   
Claims 1-6 are drawn to a composition (for the intended use as an anti-inflammatory or antibacterial extract or compositions intended use (as recited functionally in claims 3-6)) formed entirely from natural ingredients (as evidenced by the claims themselves drawn to mere extracts of the natural materials themselves: (a) Phellodendron bark, (b) Scutellaria baicalensis, (c) Paeonia lactiflora Pall, (d) Dictamnus dasycarpus Turcz, (e) Anemarrhena asphodeloides, (f) Alumen, (g) Dryobalanops aromatica Gaertner, (h) Mentha arvensis var. piperascens, (i) Inula helenium, (j) Syringa velutina var. kamibayashii, (k) Corydalis incisa, (l) Eclipta prostrata, (m) Lonicera japonica, and (n) Glycyrrhiza uralensis.; and in some embodiments, further including functional properties (as recited claims 3-6).   The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no indication that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds (a)-(n) individually or as found combined instantly therein). The cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements. 
Furthermore, the claims do not integrate the composition into a distinguishing practical application (for example, do not broadly or specifically recite dosage form(s) and the therapeutically-effective amounts of the material), but merely recites the natural materials themselves or a multiplicity of natural materials (or their deconstructed extracts thereof).
 Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural extracts (such as from two or more plants) does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no evidence of a marked difference brought about by combining the instantly claimed herbal extracts.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case the claims invoke (see esp. claim 2) a weight percent wt% of the herbal medicines, however the specification does not define the reference materials in the weight percent and it is unclear as instantly claimed what amount is present in “the ACC extract” (e.g. the claims do not recite wherein the %wt is by weight of the ACC extract or some other composition(s)).
In the instant case also (see claims 1-6) the term “A.C.C.” is unclear as to what the term intends to identify and therefore renders the term “A.C.C. extract” indefinite. It is noted that the phrase “antibacterial and anti-inflammatory composition” appears in claim 6, however is directed to not the “ACC extract” per se, but to a formulation of (a composition comprising) the ACC extract. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (KR 10-2000-00606612 A; IDS) in view of Fujita et al (JP 2016190822 A; IDS) and Yang et al (KR 10-2010-0059188 A; IDS).

The instant claims are drawn to an extract from the combination of: (a) Phellodendron bark, (b) Scutellaria baicalensis, (c) Paeonia lactiflora Pall, (d) Dictamnus dasycarpus Turcz, (e) Anemarrhena asphodeloides, (f) Alumen, (g) Dryobalanops aromatica Gaertner, (h) Mentha arvensis var. piperascens, (i) Inula helenium, (j) Syringa velutina var. kamibayashii, (k) Corydalis incisa, (l) Eclipta prostrata, (m) Lonicera japonica, and (n) Glycyrrhiza uralensis (claim 1), amounts thereof (claim 2) properties intrinsic thereto (claims 3-5), and a composition comprising thereof (claim 6).

Shin et al (KR ‘612) teaches an extract composition comprising (e) Anemarrhena asphodeloides and (a) Phellodendron bark prepared by a aqueous/water extract. Shin further teaches that the Phellondendron bark has anti-inflammatory properties, which is broadly and reasonably considered an “anti-inflammatory effect decreasing pro-inflammatory cytokines” or at least obvious in view thereof. (as instantly claimed in claim 5, including inhibitory of TNF alpha and interleukins 1beta and 6, anmd especially in light of the claims being drawn to a composition and not a method of use thereof). 
The instant claims differ from the cited reference in that the claims further recite components (b, c, d, and f-n). 
Fujita et al (JP ‘822) however teaches (b, c, d, and h-n) (b) Scutellaria baicalensis in combination with two of more additional plant extracts, and discloses thereamong: (c) Paeonia lactiflora Pall, (j) Syringa velutina var. kamibayashii, (d) Dictamnus dasycarpus Turcz, (h) Mentha arvensis var. piperascens, (i) Inula helenium, (m) Lonicera japonica, (k) Corydalis incisa, (l) Eclipta prostrata, and (n) Glycyrrhiza uralensis. 
Yang et al (KR ‘188) however teaches (f) Alumen and borneolum (broadly, an extract of (g) Dryobalanops aromatica Gaertner (aka. Borneo camphor) (see ‘188 at abstract), including obtaining an extract or aqueous (hot water) extract and amounts thereof (Id., see page 5 at “Alumen” and “Borneolum”, page 7 at para 1, 2, 5, and 6). 
It would have been obvious to have provided a combination of (a)-(n) because each component was known in the art at the time of the instant invention for use in anti-inflammatory compositions (e.g. treating eczema, dermatitis) as taught by the respective cited references ((components (a,e) Shin, (b, c, d, and h-n) (Fujuita), and (f,g) (Yang et al)). One would have been motivated to have combined the composition of Shin et al (a and e) with components (b, c, d, and f-n), because the component species were known in the art for the same (anti-inflammatory/therapeutic) purpose, and because the claims to not require any function thereof beyond what is naturally present in the materials. 
Shin KR ‘612, Fujita JP ‘822, and Yang KR ‘188 are relied upon for the reasons discussed above.  If not expressly taught thereby (i.e. not anticipated under 35 USC 102), based upon the overall beneficial teaching provided by the references with respect to the therapeutic, beneficial, and/or anti-inflammatory effects in the manner disclosed therein, the adjustments of particular conventional working conditions (e.g., determining one or more suitable ranges (amounts and proportions including dilutions into further formulated compositions) in which to provide such a composition or extract composition (see claims 2,3,6)), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

 	Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Conclusion
No claims are instantly allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/            Primary Examiner, Art Unit 1655